



    
2
EXHIBIT 10.1


    
EPAM SYSTEMS, INC.
Amended Non-Employee Director Compensation Policy
(Adopted January 22, 2012; Amended December 16, 2013; February 24, 2015
(effective January 1, 2015); April 16, 2015; September 14, 2016; December 14,
2016 (effective January 1, 2017); April 11, 2017)


Unless and until the Board resolves otherwise or as otherwise agreed between the
Company and the Board, each member of the Board of Directors (the “Board”) of
EPAM Systems, Inc. (the “Company”) that is not an employee of the Company or any
of its subsidiaries (each, a “Non-Employee Director”) shall be entitled to
receive the compensation set forth below during the term of his or her service
on the Board. Capitalized terms used but not defined in this policy shall have
the meanings set forth in the Company’s 2012 Non-Employee Directors Compensation
Plan (as amended from time to time, the “Plan”) or in the Company’s 2017
Non-Employee Directors Deferral Plan (the “Deferral Plan”), as the case may be.
Annual Cash Retainers
Frequency and Pro-Ration of Payments: Each of the retainer payments described
below shall be payable in cash in arrears in equal quarterly installments on
March 31, June 30, September 30 and December 31 (or, if any such date is not a
business day, the business day immediately preceding such date) (each such
payment date, a “Quarterly Payment Date”) in respect of the calendar quarter
that includes such Quarterly Payment Date, or, at the Non-Employee Director’s
election given by written notice to the Company no later than March 15 of any
calendar year, in one cash payment in arrears on December 31 (or if such date is
not a business day, the business day immediately preceding such date) (such
payment date, an “Annual Payment Date”) in respect of the calendar year that
includes such Annual Payment Date. Any Non-Employee Director who becomes
eligible for any of the following retainer payments on a date that is not the
first day of a calendar quarter (or year) shall receive a pro-rated Retainer for
his or her service in the applicable role on the Board for such quarter (or
year) based on the number of days of such service during such quarter (or year).
Service as Non-Employee Director: Each Non-Employee Director shall receive an
annual retainer (a “Retainer”) in the amount of $55,000 payable in cash in
arrears.
Service as Lead Independent Director: The Non-Employee Director who serves as
Lead Independent Director of the Board shall receive an additional annual
retainer in the amount of $25,000 payable in cash in arrears.
Service as a Committee Member: Each Non-Employee Director who serves as a member
(but not as a Chairperson) of one or more of the Audit, Compensation or
Nominating and Corporate Governance Committees (each, a “Committee”) of the
Board shall receive an additional annual retainer in the amount





--------------------------------------------------------------------------------





of $10,000, $7,500 and/or $6,000 for his or her service on each such Committee,
respectively, payable in cash in arrears.
Service as Chairperson of a Committee of the Board: Any Non-Employee Director
who serves as a Chairperson of one or more of the Committees shall receive an
additional annual retainer in the amount of $20,000, $15,000 and/or $10,000 for
his or her service as the Chairperson of one or more of the Audit, Compensation
or Nominating and Corporate Governance Committees, respectively, payable in cash
in arrears.
Additional Non-Employee Director Compensation
Any Non-Employee Director who attends more than ten (10) meetings of the Board,
or more than ten (10) meetings of the same Committee on which such Non-Employee
Director serves, in any calendar year shall receive an additional cash payment
of $2,000 for each such additional meeting thereof that such Non-Employee
Director attends in person and $1,000 for each such additional meeting that such
Non-Employee Director attends telephonically.
Election to Receive Stock
A Non-Employee Director may elect to receive all or a portion of his or her
Retainer in shares of Common Stock by executing and submitting to the Company’s
Corporate Secretary (the “Secretary”) an election form, pursuant to a form
provided by the Company, which indicates the percentage of such Retainer that
such director elects to receive in shares. A Non-Employee Director who wishes to
revoke or amend a previously submitted election form may do so by executing and
submitting to the Secretary a subsequent election form, pursuant to a form
provided by the Company. An election form, whether initial or subsequent, shall
be effective only with respect to Quarterly Payment Dates (or if applicable, the
Annual Payment Date) that occur after the date on which the Secretary receives
such form.
As of each Quarterly Payment Date (or if so elected, the Annual Payment Date), a
Non-Employee Director who has validly elected to receive all or a portion of his
or her Retainer in shares of Common Stock will receive a number of shares of
Common Stock determined by dividing the amount of the Retainer that otherwise
would have been payable to such director in cash on such date by the closing
price of a share of Common Stock on the day prior to such Quarterly Payment Date
(or if so elected, the Annual Payment Date); provided that any fractional share
shall be paid in cash.


Equity Grants
Initial Restricted Stock Unit Grants to Directors: On the date that a
Non-Employee Director commences service on the Board, such director shall
receive under the Plan an initial grant (the “Initial Grant”) of restricted
stock units (each, an “RSU”), which each represent a right to receive shares of
EPAM common stock. The number of RSUs in the Initial Grant shall be determined
by dividing $100,000 by the closing price of a share of Common Stock on the day
prior to the grant date. The Initial Grant will vest 25% on each of the first
four anniversaries of the grant date, and unless a Non-Employee Director elects
otherwise, shares will be delivered promptly following vesting.
Annual Restricted Stock Unit Grants to Directors: On the date of the Company’s
annual public stockholder meeting, each Non-Employee Director who at such
meeting is elected to serve on the Board or whose term is scheduled to continue
at least through the date of the next such meeting shall receive under the Plan
an annual grant (each, an “Annual Grant”) of RSUs. The number of RSUs awarded in
the Annual Grant shall be determined by dividing $110,000 by the closing price
of a share of Common Stock





--------------------------------------------------------------------------------





on the day prior to the grant date. Any Non-Employee Director who commences
service on the Board on a date other than the date of the Company’s annual
public stockholder meeting shall receive on such start date a pro-rated Annual
Grant, with the number of RSUs awarded in such grant determined by dividing (i)
the product of $110,000 and a fraction, the numerator of which is 365 minus the
number of days that have elapsed between the date of such meeting and such start
date, and the denominator of which is 365, by (ii) the closing price of a share
of Common Stock on the day prior to such start date. Each Annual Grant will vest
100% on the first anniversary of the grant date, and unless a Non-Employee
Director elects otherwise, shares will be delivered promptly following vesting.
Deferral Program: Each Non-Employee Director will be provided the opportunity to
defer the receipt of shares underlying RSUs pursuant to the terms of the
Deferral Plan.







